906 CERTIFICATION OF CERTIFYING OFFICER CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report On Form 10-K of Steele Recording Corporation for the Year Ended December 31, 2008 I, Mack Steele, Chief Executive Officer and Chief Financial Officer of Steele Recording Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Yearly Report on Form 10-K for the year ended December 31, 2008 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Yearly Report on Form 10-K for the year ended December 31, 2008 fairly presents, in all material respects, the financial condition and results of operations of Steele Recording Corporation Dated:March 24, 2009 STEELE RECORDING CORPORATION By: /s/ Mack Steele Chief Executive Officer and Chief Financial Officer
